NOT RECOMMENDED FOR PUBLICATION
                               File Name: 17a0301n.06

                                           No. 16-4266                             FILED
                                                                              May 31, 2017
                                                                          DEBORAH S. HUNT, Clerk
                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT

UNITED STATES OF AMERICA,                                )
                                                         )
       Plaintiff-Appellee,                               )
                                                         )    ON APPEAL FROM THE
v.                                                       )    UNITED STATES DISTRICT
                                                         )    COURT FOR THE NORTHERN
DREW D. MANNS,                                           )    DISTRICT OF OHIO
                                                         )
       Defendant-Appellant.                              )               OPINION



       BEFORE:        DAUGHTREY, KETHLEDGE, and STRANCH, Circuit Judges.

       JANE B. STRANCH, Circuit Judge. Drew Manns pleaded guilty to four counts of

mailing threatening communications and sending false information. He was sentenced to 51

months’ imprisonment.        Manns challenges the district court’s application of a sentencing

enhancement under § USSG 3A1.2(a) and (b), which increased his total offense level under the

Sentencing Guidelines by six levels. Because the district court properly applied the sentencing

enhancement, we AFFIRM Manns’s sentence.

                                   I.       BACKGROUND

       In August 2014, Drew Manns was incarcerated in Ohio’s Marion Correctional Institution,

serving a five-year sentence for a state crime. On August 21, the Summit County Prosecutor’s

Office in Akron, Ohio, received an envelope addressed to its Criminal Division, with a return

address from Robert Penn at Marion Correctional Institution. The envelope contained a letter

with “ANTHRAX!!!” written across the top, and a message stating that the sender intended to
No. 16-4266
United States v. Manns

“murder” the recipients with anthrax, apparently in retribution for giving the sender “15 years to

life, back in August 1994.”1 The envelope also contained a white powder. Two floors of the

building were placed under lock-down procedures as the Akron Fire Department sent a Hazmat

crew to secure the letter and substance. Upon testing the powder, the Akron Fire Department

determined it to be a low-calorie sugar substitute. Marion Correctional Institution was contacted

about the incident, and Penn was placed into segregation pending investigation. The following

day, August 22, the Summit County Clerk of Courts’ office received a similar letter,2 reading

“Anthrax” across the top, with the same return address and white powdered substance inside the

envelope. The Clerk of Courts underwent the same lockdown procedures and Hazmat protocols.

The substance was once again found to be a low-calorie sugar substitute.

            When investigators interviewed Penn about the letters, he denied sending them or having

any knowledge of their existence. Instead, he provided investigators with the name of another

inmate: Manns. Penn believed Manns “was upset with” him, in part because of a dispute over an

AVI vending card, which inmates use to purchase snacks. A few days after Penn’s interview, an

officer at Marion Correctional Institution received an anonymous letter under his door. In the

letter, the writer stated that Penn had told him that he wanted to retaliate against Summit County,



1
    The text of the letter read:
                     You bastards gave me 15 years to life, back in August 1994. It’s now Aug
                     2014, for 20 fucken years, I’ve sat behind these bitch ass walls. Now ur niggaz
                     time is up. You all will fucken die now. You bitches will remember this nigga.
                     You bitches can’t do shit else to me. I committed murda w/a gun, now I
                     committed murder wit anthrax. You bitches killed me, now /’ma kill you. You
                     can’t give me any more time and you can’t take away what this time took
                     already. But I took ur niggaz life. Rest in piss bitches!!!
2
    The body of the letter to the Summit County Clerk of Courts’ office read:
                     You bitches took my life. You gave me 15-life in Aug 94, it’s now Aug 2014,
                     for 20 fucken years, you cowards made me sit behind these walls, now I put you
                     niggaz left in the ground. I killed by gun, now I kill by Anthrax. Rest in piss
                     bitches!!!

                                                          -2-
No. 16-4266
United States v. Manns

specifically through use of an anthrax letter. The writer also admitted to providing the sugar

used to simulate anthrax.

       Upon a search of Manns’s cell, a box of “Sweet Sprinkles,” a sugar substitute, was

recovered, as well as a paper listing Penn’s name, inmate number, and the words “11(vending

card w/money ½ and ½).” When investigators interviewed Manns, he stated that he believed that

Penn had stolen his AVI vending card and that he had taken down Penn’s information to file a

grievance against him with the warden. Manns denied sending the letters to Summit County or

writing them for Penn.

       The three letters—the two Anthrax letters sent to Summit County and the anonymous

letter left at Marion Correctional Institution—were sent to the Ohio Bureau of Criminal

Investigation for forensic handwriting testing, along with samples from both Penn and Manns.

A forensic examiner determined that all three letters matched the handwriting sample provided

by Manns. Penn and Manns were interviewed again in November 2014. Penn told investigators

that Manns had admitted to sending the letters because he “wanted to get back at him” and told

Penn that he “didn’t believe it was going to become such a big deal.” Manns denied telling Penn

any such thing, and again denied sending the letters. He did, however, tell investigators that he

had “retaliated against other inmates and corrections officers in the past for what he perceived to

be injustices committed against him.”

       Investigative subpoenas were sent to Marion Correctional Institution for copies of emails

and recorded telephone conversations by Manns for a period of time before the Anthrax letters

were sent to Summit County. Emails between Manns and his fiancée, Pamela Nichols, revealed

Manns’s frustration and animosity towards an “old guy” in his bunk and at having his AVI

vending card stolen. On August 13, 2014, a little over a week before the Anthrax letters were


                                                -3-
No. 16-4266
United States v. Manns

received in Summit County, Manns asked Nichols to look up information about Robert Penn,

including the county he was from, his charges, his sentence, and how long he had been in prison.

When Manns spoke with Nichols later that same night, she provided him with the requested

information. On the morning of August 22, Manns wrote to Nichols: “OH…..i took care of that

guy who stole my shit. Dont worry, nothing can come bk on me, i was careful and cautious

about what I did.”

       Manns was named in an indictment on May 6, 2015, charging him with two counts under

18 U.S.C. § 876(c) for Mailing Threatening Communications and two counts under 18 U.S.C.

§ 1038(a)(1) for sending False Information and Hoaxes. Manns pleaded guilty without a plea

agreement.

       At sentencing, Manns’s attorney highlighted the impact that Manns’s physical and mental

conditions have had on his life. Manns was born with significant birth defects as a result of his

mother’s use of Accutane, an acne medication, while pregnant. In particular, Manns suffers from

Fragile X Syndrome, a genetic condition that causes intellectual disability, as well as behavioral

and learning challenges. Manns was also born with Goldenhar’s Syndrome, a condition that

caused significant physical deformities at birth, including incomplete brain development, an

asymmetric head shape, and the absence of his left ear. Manns had several reconstructive

surgeries as a small child and experienced delays in motor development. In addition to these

challenges, Manns has been diagnosed with Bi-Polar Disorder, depression, and schizophrenia.

The district court agreed with Manns’s attorney that these conditions constituted a “significant

cognitive deficit” that has “impaired [Manns’s] ability to make good decisions.”

       Manns’s attorney also emphasized that Manns’s physical conditions and small stature

have made him the target of bullying throughout his life. He stated that Penn was one such


                                               -4-
No. 16-4266
United States v. Manns

bully, subjecting Manns to physical and emotional abuse while he was at Marion Correctional

Institution. When Manns reported this abuse, the prison apparently told him that his only

recourse would be to go into solitary confinement, which would cause him to lose visitation and

other privileges. Instead, Manns chose “the worst path,” opting to attempt to frame Penn for the

Anthrax letters to induce separation between them.

       Following the Pre-Sentence Investigation Report (PSR), the district court calculated

Manns’s total offense level to be 24, including a six level-increase based on the application of

the enhancement under USSG § 3A1.2, for “Official Victims.” The court reduced the total

offense level to 21 based on Manns’s acceptance of responsibility and timely guilty plea.

The district court further reduced his total offense level by four points, pursuant to USSG

§§ 5H1.3 and 5H1.4, due to Manns’s mental and physical conditions. With a total offense level

of 17 and a Criminal History Category of VI, the district court calculated the sentencing range

under the Guidelines to be 51 to 63 months. The district court sentenced Manns to 51 months, to

run consecutively to his existing sentence for state charges. Manns now appeals his sentence,

arguing that the district court erred in applying the “Official Victim” enhancement.

                                    II.       ANALYSIS

       A.      Standard of Review

       We review the reasonableness of a district court’s sentence under the abuse of discretion

standard. Gall v. United States, 552 U.S. 38, 51 (2007). This deferential standard involves

examining both the procedural and substantive reasonableness of a sentence. United States v.

Erpenbeck, 532 F.3d 423, 430 (6th Cir. 2008). A sentence is procedurally unreasonable when

the district court has committed a “significant procedural error, such as failing to calculate

(or improperly calculating) the Guidelines range, treating the Guidelines as mandatory, failing to


                                               -5-
No. 16-4266
United States v. Manns

consider the § 3553(a) factors, selecting a sentence based on clearly erroneous facts, or failing to

adequately explain the chosen sentence.” Gall, 552 U.S. at 51. “We review de novo a district

court’s application of the Sentencing Guidelines when that application involves mixed questions

of law and fact. . . . [and w]e review for clear error a district court’s finding of fact in connection

with sentencing.” United States v. Stafford, 721 F.3d 380, 400 (6th Cir. 2013) (quoting United

States v. Hayes, 135 F.3d 435, 437 (6th Cir. 1998)).

       The Government contends that plain error review applies to one of Manns’s arguments—

that the sentencing enhancement should not apply because he was not motivated by the victims’

status as government employees—arguing that the objection was not preserved. “A party must

object with that reasonable degree of specificity which would have adequately apprised the trial

court of the true basis for his objection.” United States v. Bostic, 371 F.3d 865, 871 (6th Cir.

2004) (internal quotation marks and citation omitted). United States v. Simmons, 587 F.3d 348

(6th Cir. 2009), explains why. An empty objection, such as “to the ‘procedural . . . aspect[]’ of

the sentence,” id. at 355, would limit the district court’s ability to correct errors because it would

penalize “a party’s specificity: vague responses would guarantee that any new objection made on

appeal will be subject to a less deferential standard of review and specific responses would result

in the forfeiture of all other objections that were not explicitly made,” id. at 357. Where a party

fails to object or does so “at such a high degree of generality that the district court has no

opportunity to correct its purported error and the court of appeals has been deprived of a more

detailed record to review,” plain error review will be applied on appeal. Id. at 358.

       The Bostic question aims for practical specificity and Manns’s objection satisfies that

goal. He identified the enhancement he objected to in writing, at the sentencing hearing, and in

response to the Bostic question; he specifically highlighted reasons he thought the enhancement


                                                 -6-
No. 16-4266
United States v. Manns

under USSG § 3A1.2 did not apply. The district court had notice of Manns’s arguments and an

adequate opportunity to address them; the record is satisfactory for our review.         Manns’s

objection to the use of the enhancement under USSG § 3A1.2 at sentencing was sufficiently

specific, and we apply de novo review to his arguments on appeal.

       B.      “Official Victim” Enhancement

       Manns objects to the use of the sentencing enhancement under USSG § 3A1.2(a) and (b),

which increases a defendant’s total offense level by six points:

               (a) If (1) the victim was (A) a government officer or employee; . . .
               and (2) the offense of conviction was motivated by such status[;]

               (b) If subsection (a)(1) and (2) apply, and the applicable Chapter
               Two guideline is from Chapter Two, Part A (Offenses Against the
               Person).

       Manns concedes that at least one of the victims of his offense was a government officer

or employee, and that the applicable Chapter Two Guideline is from Part A.             He argues,

however, that the enhancement should not apply because Manns’s conduct was not motivated by

the victims’ status as government employees, that there was no specified individual victim, and

because the victims were employees of the state, not federal, government. We examine each

argument in turn.

               1.      Motivation of Manns’s Conduct

       Manns first argues that the district court improperly applied the enhancement because his

conduct was not motivated by the official status of the government employees, as required under

§ 3A1.2(a)(2). Manns states that his conduct was motivated by a personal dispute with a private

citizen, Penn, not the government status of the recipients. Manns points to the explanation in the

Guidelines Commentary that the subsection “means that the offense of conviction was motivated

by the fact that the victim was a government officer or employee” and “would not apply, for

                                                -7-
No. 16-4266
United States v. Manns

example, where both the defendant and victim were employed by the same government agency

and the offense was motivated by a personal dispute.” USSG § 3A1.2, cmt. 3.

       In United States v. Talley, 164 F.3d 989, 1004 (6th Cir. 1999), we determined that the

enhancement in § 3A1.2 was properly applied because the defendant knew that his intended

victim was an FBI agent and his goal was to derail an ongoing federal investigation against him.

Manns argues that his desire to get Penn in trouble and prevent any further bullying distinguishes

Talley. But Talley provides support for use of the enhancement here because Manns also knew

that the recipients were government employees, and his intention was to spur official action

against Penn. The enhancement does not require that the defendant’s conduct be motivated by

personal animus against the government employee. Indeed, the Guidelines Commentary seeks to

eliminate this possibility by providing that conduct motivated by a personal dispute, where the

victim just happened to be a government employee, would not be covered by the enhancement.

See USSG § 3A1.2, cmt. 3.

       When addressing Manns’s objection to the enhancement at the sentencing hearing, the

district court stated that the “issue is not [Manns’s] intent; it is the logical implications and

consequences of what he does.” The court highlighted the reason why Manns sent the Anthrax

letters to the Summit County Prosecutor’s Office and Clerk of Courts: they knew about Penn,

would trace the Anthrax letter to him, “prosecute him again and get him out of [Manns’s] hair.”

Manns specifically sent the letters to government offices that had a history with Penn, using

Penn’s name, to create problems for Penn. This is sufficient to show that Manns was “motivated

by” the government status of the recipients.

       The Ninth Circuit came to the same conclusion in United States v. McAninch, 994 F.2d
1380, 1386 (9th Cir. 1993), a similar case in which the defendant sent threatening letters to


                                               -8-
No. 16-4266
United States v. Manns

President George H.W. Bush and signed the names of two men he was attempting to frame. The

court rejected the defendant’s contention that he was not motivated by President Bush’s official

status, finding that the letter “referred to the President’s official duties,” and “the purpose of the

communication evidently was to implicate its purported author in unlawful activities that would

attract the attention of the authorities.” Id. Manns knew these specific government offices had

been involved with Penn’s case and he sought to attract their attention to Penn and create adverse

consequences for him.

       The other cases Manns cites do not change our conclusion. To the contrary, they support

the application of this enhancement to Manns because he sought to cause the government offices

to take official action against Penn. See United States v. Conaway, 713 F.3d 897, 902 (7th Cir.

2013) (applying the enhancement where the defendant intended to influence the actions of

various federal agencies by using specific threats that showed he “anticipated a response from

law enforcement”); United States v. Bailey, 961 F.2d 180, 182-83 (11th Cir. 1992) (finding that

the defendant was motivated by a federal mail carrier’s official status when he sought money

orders and knew that a mail carrier would be in possession of them).

       Manns also argues that Penn would have faced the same repercussions had Manns sent

the threatening letters to private citizens. We do not share his certainty. As the Government

points out, directing the letter to an “office full of government employees against whom Penn

could be expected to hold a grudge” lent credence to the idea that Penn himself sent the letter,

and also maximized the impact of the fake anthrax. Sending the letter and white powdered

substance to a government office set off a logical chain of events leading to official

consequences for Penn, including his rapid seclusion. The motivation for Manns’s conduct was

to punish Penn and have him removed from the prison’s general population. The official status


                                                 -9-
No. 16-4266
United States v. Manns

of the government offices was an integral part of achieving this goal. We find that Manns’s

conduct was motivated by the official status of the government employees who received the

threat.

                 2.     Specified Individual Victims

          Next, Manns argues that the sentencing enhancement was improperly applied because the

letters were sent to government offices, not specified individuals as required by the Guidelines.

Manns relies on the Guidelines Commentary, which states that the enhancement “applies when

specified individuals are victims of the offense” and “does not apply when the only victim is an

organization, agency, or the government.” USSG § 3A1.2, cmt. 1. Manns asserts that the letters

were addressed to the Summit County Prosecutor’s Office and the Clerk of Courts’ Office, not

specified individuals. The district court rejected this argument at sentencing, determining that

the letters were directed to the county prosecutor and clerk of courts, and the people employed

by them. Moreover, they were received and opened by specific individuals.

          A threat does not need to be directed at a named individual to meet the requirements of

the official victim enhancement. See United States v. Mattison, 946 F.2d 896, at *3 (6th Cir.

1991) (unpublished table decision) (finding that the enhancement applied when the defendant

sent a letter to the U.S. District Court for the Middle District of Tennessee threatening to kill

“any United States Judge” who violated his rights, because the letter specified an “identifiable

individual, i.e., that particular judge to whom the case would be assigned”). Cases from other

circuits have also held that the enhancement applies when a threat sufficiently specifies its

intended recipient, even if that individual is not named. See United States v. Stover, 165 F.3d 22,

at *2 (4th Cir. 1998) (unpublished table decision) (finding that the enhancement applied where

the defendant sent a letter to the county prosecutor’s office threatening to have two unnamed


                                               -10-
No. 16-4266
United States v. Manns

assistant prosecutors followed and beaten, because the letter sufficiently focused on the two

prosecutors who had prosecuted the defendant); United States v. Polk, 118 F.3d 286, 298 n.10

(5th Cir. 1997) (declining to read “specified individuals” to require government employees to be

named in a threat, and applying the enhancement where the record showed that the defendant

“intended to kill or injure federal employees who work in the IRS Center in Austin”) abrogated

on other grounds by Abramski v. United States, 134 S. Ct. 2259, 2273-74 (2014).

       Manns sent the letters to the Summit County Prosecutor’s Office and Clerk of Courts’

Office. The letters themselves referred to “you bitches” and “you cowards,” stated that “you”

gave Penn 15 years to life, and threatened to kill those who “killed” Penn and “made [him] sit

behind [prison] walls.” This presumably refers to the employees who were involved in Penn’s

case, and as the Government notes, are not rants against the government or criminal justice

system in general. The letters referenced harm and violence towards the individuals within the

prosecutor’s and clerk of courts’ offices that were involved in Penn’s case, as well as the rest of

the employees in the vicinity of the so-called anthrax. This is sufficiently specific to implicate

the use of the enhancement.

       The case Manns primarily relies on in support of his interpretation, United States v.

Schroeder, 902 F.2d 1469, 1471 (10th Cir. 1990), is inapposite. In Schroeder, the defendant,

while on the phone with an Assistant United States Attorney, “stated that it would be easy to get

a gun and walk into a post office and start shooting.” Id. at 1470. The Tenth Circuit determined

that the enhancement under § 3A1.2 did not apply because the Assistant U.S. Attorney had not

received a threat to his person, and that “to find an official victim for purposes of sentencing . . .

the victim must be one who is the object of a threat under these facts.” Id. at 1471. The object

of the threat was the post office; the U.S. Attorney was merely its recipient. Id. Manns


                                                -11-
No. 16-4266
United States v. Manns

analogizes these facts to his case, alleging that the individuals within the county offices that

received the anthrax letters were only recipients. But the employees at the Summit County

Prosecutor’s Office and Clerk of Courts’ Office were also the objects of the threat. The letters

communicated violence toward the employees within the offices with sufficient specificity.

Application of the enhancement was appropriate.

              3.      State Government Employees

       Finally, Manns argues that § 3A1.2 only applies to employees of the federal government,

not state and local government employees like those working in the Summit County Prosecutor’s

Office or Clerk of Courts’ Office. He acknowledges that a previous version of the Guidelines

explicitly stated that the enhancement applies to victims covered under 18 U.S.C. § 1114 (which

makes specific reference to federal employees) and that version was subsequently changed to

encompass more federal employees. Manns argues that while the Guidelines now cover a

broader range of federal employees, the language of the enhancement is not broad enough to

cover state employees.

       Our precedent establishes that § 3A1.2(a) applies equally to state and local government

employees, including county government employees. See United States v. Hudspeth, 208 F.3d
537, 539-40 (6th Cir. 2000) (holding that “federal criminal sentences may be enhanced pursuant

to § 3A1.2(a) if the underlying conduct was motivated by the victim’s status as a state or local

government employee”). The district court properly applied the enhancement in this case.

                                III.       CONCLUSION

       For the reasons explained above, we AFFIRM Manns’s sentence.




                                             -12-